LARSEN, Justice,
dissenting.
I would grant the Application for Extraordinary Relief and reverse the trial court order which closed the within proceedings to the public. In support thereof, I cite Commonwealth v. Hayes, 489 Pa. 419, 414 A.2d 318 (1980) and quote from my concurring opinion filed thereto:
I would hold that all criminal proceedings are open to the public and to the media. The public’s and the media’s right to attend these proceedings is absolute. Article I, Section II of the Pennsylvania Constitution provides “All courts shall be open;” this article prohibits secret or closed hearings or trials.
Human institutions have a tendency toward corruption; only when certain checks and balances are permitted and/or imposed does this tendency become neutralized. The tendency of corruption in the judiciary becomes greatest when *309the public and the media (the public’s eyes and ears) are excluded from judicial proceedings. As I conceive of a democracy and of a free and informed citizenry, the right of the public and of the media to attend court proceedings must be absolute.
The rights of a litigant/defendant can be adequately protected by numerous judicial tools: change of venue, postponements, voir dire of prospective jurors, sequestration of jurors, etc. (footnote omitted).
Id., at 489 Pa. 438-39, 414 A.2d 318.
Additionally, Article I, Section 7 of the Pennsylvania Constitution provides, “The printing press shall be free to every person who may undertake to examine the proceedings of the Legislature or any branch of government.... ” Justice cannot exist behind closed doors.